2*3-/5*
                                 ELECTRONIC RECORD




COA #      02-13-00184-CR                        OFFENSE:        OTHER CRIMINAL


           Karen Ladell Adams v. The State of
STYLE:     Texas                                 COUNTY:         Hood

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    355th District Court


DATE: 02/05/2015                  Publish: NO    TC CASE #:      CR12292




                         IN THE COURT OF CRIMINAL APPEALS



          Karen Ladell Adams v. The State of
STYLE:   Texas                                        CCA#:
                                                                     2*3 -/S*
        ^PP^llj^nT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     0H\*^\zViJ~
             ii     i                                 SIGNED:                           PC:_

JUDGE:      PM U<A*Mr~                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD